Citation Nr: 0735286	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  01-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
spondylolisthesis, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased evaluation for lumbar dorsal 
scoliosis with lumbar disc protrusion, currently evaluated as 
20 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathryn M. Fallon, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran, with separate appearance by attorney at another 
hearing
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1977.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).

Review of the record reveals that originally back and neck 
pain were rated together with a single 20 percent rating 
assigned.  More recent rating actions have resulted in the 
segments of the spine being recharacterized as separate 
entities with separate 20 percent ratings assigned since 
1999.  The appeal continues as to higher ratings for these 
two spinal segments.

Service connection for several other claimed disorders was 
denied by a 2005 rating decision.  The record before the 
Board does not contain disagreement with those actions, and 
the matters on appeal are cited on the title page.

This case has been remanded several times for additional 
development, adjudicative actions, and due process actions.  
The case has been returned to the Board for further appellate 
review.

In August 2007, the veteran's representative made an oral 
presentation at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  A Veterans Law 
Judge who conducted an earlier hearing is no longer at the 
Board.

The issues of entitlement to an evaluation in excess of 
20 percent lumbar dorsal scoliosis with lumbar disc 
protrusion and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Cervical spine spondylolisthesis is manifested by no more 
than moderate functional impairment without radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
cervical spine spondylolisthesis are not met.  U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5239 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for increase, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case 
as no new disorders are being service connected and no 
increased rating is being assigned, there is no need for such 
notice to be provided.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records.  For example, it has obtained 
multiple private medical records that the veteran has 
identified.  The veteran has submitted multiple medical 
records as well.  VA has also provided the veteran with 
examinations in connection with her claims for increase.  
Additional relevant evidence was received following the last 
supplemental statement of the case that addressed the 
increased-rating claims.  The veteran, via her 
representative, waived initial consideration of that evidence 
by the agency of original jurisdiction at the August 2007 
hearing, and thus the Board may consider it in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2007).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  Increased Rating

Service connection for low back and neck pain was awarded in 
a January 1980 rating decision and assigned a noncompensable 
evaluation.  In a May 1980 rating decision, the RO awarded a 
10 percent evaluation.  In January 1999, the RO awarded a 
20 percent evaluation.  

In November 1999, the veteran filed a claim for increase.  
Initially, the RO continued the 20 percent evaluation.  In an 
April 2005 rating decision, the RO awarded separate 
20 percent evaluations for the cervical and lumbar spine.  
The veteran asserts that she warrants higher evaluations for 
her service-connected disabilities.  

At a July 2002 Board hearing, the veteran stated that she 
first injured her neck and back during her period of active 
duty and that they have been bothering her ever since.  She 
acknowledged she had suffered a number of work-related 
accidents in which her neck and back were reinjured.  She 
stated one time, her injuries were so severe that she was out 
of duty from the police department from 1986 to 1991 and was 
completely and totally disabled at that time.  The veteran 
described having persistent, radiating neck and back pain 
that was aggravated by changes in her position.  She stated 
she had severe lower back pain, which occurred every three to 
four months and would leave her bedridden for three to four 
days.  The veteran testified she had difficulty sleeping and 
would take medication for the pain.  She stated she could do 
minor chores and had the help of others in doing more 
strenuous chores.  She described having constant pain, which 
she stated was a seven on a scale from one to 10 with 10 
being the worst.

At the August 2007 hearing before the undersigned, the 
veteran's representative appeared on behalf of the veteran 
(the veteran was not present at the hearing).  She stated the 
veteran warranted higher evaluations based upon functional 
loss, weakness, fatigability, limited movement, and pain.  
She noted the veteran had been unemployed since 1999.  The 
representative stated the veteran would not leave her home 
except for medical treatment and that she usually required 
someone to drive her.  She stated the veteran was in severe 
pain.  She testified the veteran had been to the emergency 
room because the bone in her back had separated and surgery 
had been recommended.  

The veteran filed her claim for increase in November 1999.  
The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003, which was during the appeal 
period.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  

Prior to September 2003, Diagnostic Code 5290 provided that 
slight limitation of motion of the cervical spine warranted a 
10 percent evaluation, moderate limitation of motion 
warranted a 20 percent evaluation, and severe limitation of 
motion warranted a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

As of September 2003, the relevant criteria are as follows, 
in part:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
cervical spine - 40 percent disabling.  

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine - 
30 percent disabling.

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees - 20 percent 
disabling.

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater 
than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the cervical spine is 
340 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent for cervical 
spine spondylolisthesis.  

While not stated under the former criteria, the normal range 
of motion of the cervical spine is 45 degrees of flexion, 
extension, and lateral flexion and is 80 degrees for 
rotation.  

Considering the veteran's service-connected disability under 
the former criteria, the evidence shows that her limitation 
of motion of the cervical spine was not severe.  For example, 
at the time of the November 1998 VA examination, the 
veteran's flexion was to 50 degrees, extension to 60 degrees, 
lateral flexion to 45 degrees, bilaterally, and rotation to 
80 degrees, bilaterally.  Such ranges are normal for the 
cervical spine.  The examiner noted that the veteran had no 
bony or muscle tenderness on palpation, and x-rays of the 
cervical spine were unremarkable.  A December 1999 VA 
examination report noted that the veteran had normal range of 
motion of the cervical spine and that such ranges were not 
painful (he failed to report the specific ranges of motion).  
The examiner added that the movements did not provoke 
paresthesias in the veteran's arms and hands.  Motor strength 
was normal, as were reflexes.  

A January 2000 private medical record shows that the veteran 
had 30 degrees of flexion, 50 degrees of extension, 
70 degrees of rotation, bilaterally, and 40 degrees of 
lateral flexion, bilaterally.  In August 2000, she had 
65 degrees of flexion, 35 degrees of extension, 40 degrees of 
lateral flexion, bilaterally, and 60 degrees of rotation, 
bilaterally.  The examiner noted that the veteran had "no 
trouble moving about the examination room and getting dressed 
and undressed on her own."  A January 2004 VA examination 
report shows that the examiner stated the veteran's ranges of 
motion in the cervical spine were all decreased by 
approximately 10 degrees (he failed to report the specific 
ranges).  In December 2004, she had 30 degrees of flexion, 
45 degrees of extension, 20 degrees of left lateral flexion, 
25 degrees of right lateral flexion, and 60 degrees of 
rotation, bilaterally.  The examiner noted that none of the 
ranges of motion were painful.  These ranges, and the ones 
throughout the appeal period, are not shown to be indicative 
of severe limitation of motion of the cervical spine.  

Considering the veteran's disability under the amended 
criteria, it would still warrant no more than a 20 percent 
evaluation.  In fact, based upon the veteran's ranges of 
motion of the cervical spine, she would warrant a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Her flexion of the cervical spine has not been 15 degrees 
since the regulation changed or even throughout the appeal 
period.  Additionally, there is no evidence that her cervical 
spine is ankylosed to allow for a 30 percent evaluation.  Id.  

The Board has not applied the criteria for intervertebral 
disc syndrome, as the competent evidence does not show that 
veteran has intervertebral disc syndrome of the cervical 
spine that is associated with the service-connected cervical 
spine spondylolisthesis.  While the more recent evidence 
shows she has numbness in her upper extremities, such has 
been attributed to carpal tunnel syndrome and not the 
service-connected cervical spine disability.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  Based upon 
the findings reported by medical professionals, the Board 
finds that the 20 percent evaluation contemplates the 
veteran's functional impairment associated with the cervical 
spine spondylolisthesis.  In the January 2004 VA examination 
report, the examiner noted that the veteran had no weakened 
movement.  He stated she had excess fatigability and 
incoordination; however, he was unable to state whether such 
was due to the service-connected disability.  He stated the 
veteran had pain on movement, which he was able to attribute 
to the cervical spine.  The examiner noted that the veteran 
denied having any flare-ups and stated, instead, that she was 
in constant pain all the time.  Thus, he stated that her 
limited range of motion was present all the time.  

In the December 2004 VA examination report, the examiner 
stated that none of the motions in range-of-motion testing 
were painful and were repeatedly present during testing.  The 
examiner added that none of the motions were accompanied by 
any radiation of pain.  He concluded that there was no 
weakening of motion or increased discomfort during the 
repeated testing.  The 20 percent evaluation contemplates 
moderate limitation of motion of the cervical spine and 
contemplates the functional impairment the veteran 
experiences as a result of this disability.

The veteran is competent to report her symptoms and their 
severity.  She alleged that her symptoms warranted a higher 
evaluation, and she was awarded a higher evaluation during 
the appeal.  However, to the extent that she described that 
the cervical spine disability warrants an evaluation in 
excess of 20 percent, the Board finds that the medical 
findings do not support her assertions.  She describes 
severe, unbearable pain, yet her ranges of motion of the 
cervical spine have been relatively full throughout the 
appeal.  One examiner noted that while there was limited 
motion displayed during range-of-motion testing, the veteran 
was able to move about the examination room "without any 
trouble."  The Board accords more probative value to the 
clinical findings made by medical professionals than the 
veteran's statements and testimony regarding her symptoms, 
particularly when the clinical findings are in agreement with 
each other and were made by various medical professionals.  
The Board finds that the preponderance of the evidence is 
against a finding that the service-connected cervical spine 
spondylolisthesis warrants any more than a 20 percent 
evaluation, for the reasons stated above, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

An evaluation in excess of 20 percent for cervical spine 
spondylolisthesis is denied.




REMAND

At the September 2007 hearing, the veteran's representative 
submitted additional medical evidence, which appears to show 
a worsening of the veteran's symptoms associated with the 
service-connected lumbar dorsal scoliosis with lumbar disc 
protrusion.  Thus, an examination is needed to determine the 
current level of severity of the service-connected 
disability.

As a result of remanding the increased-rating issue as to the 
service-connected lumbar dorsal scoliosis with lumbar disc 
protrusion, the Board must defer the issue of entitlement to 
a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for a VA spine examination to 
address the current severity of her 
lumbar spine disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  

Relevant clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria for disabilities of the spine.  
The examination of the lumbosacral spine 
should include range of motion studies.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
If applicable, the examiner should report 
any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).

The examiner is asked to distinguish, if 
possible, those symptoms attributable to 
the service-connected lumbar dorsal 
scoliosis with lumbar disc protrusion and 
those attributable to post-service 
injuries.  Any opinion expressed in the 
examination report should be accompanied 
by a written rationale.

2.  The RO/AMC should then readjudicate 
the claim for entitlement to an increased 
rating for the service-connected lumbar 
dorsal scoliosis with lumbar disc 
protrusion and entitlement to a TDIU.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


